UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7666


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANIF CHRISTOPHER WILLIAMS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge. (3:93-cr-00010-JPJ-2)


Submitted:   February 16, 2012             Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anif Christopher Williams, Appellant Pro Se. Jennie L.M.
Waering, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anif Christopher Williams appeals the district court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Williams, No. 3:93-cr-00010-JPJ-2 (W.D. Va. Nov. 21,

2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    2